Oo fF SN WD nn Re WY NN

mw NM NM NN YY NY hw Bm eee a ee
eo TQ DA A B DW YH &§ SF Oo we DY AD nH BR HD YH S&S 8
Mee

Case 2:19-cv-00868-MCE-DB Document1 Filed 05/15/19 Page 1 of 30

Mark Aussieker F| L E D
8830 Olive Ranch Lane

Fair Oaks, CA 95628 o

Phone: 916-705-8006 MAY +5 2019

aussieker1@gmail.com

i il. CLERK, U.S. DISTRICT COURT
GASTERN DISTRI T vars FNIA
in pro per a

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA |
219-0868 MCE PS

Mark Aussieker, No.

Plaintiff,

V. COMPLAINT FOR DAMAGES
Trial by Jury not requested

Eric Nelson, American Consumer Rights
Organization , Bruyette and
Asscociates, BLS Tristar(s)

 

 

 

Plaintiff MARK AUSSIEKER (‘Plaintiff’), on behalf of himself alleges as follows:
1. Plaintiff Mark Aussieker (“Plaintiff or “Mr. Aussieker’’) brings this action to

enforce the consumer-privacy provisions of the Telephone Consumer Protection Act “TCPA”,

A7U.S.C. § 227, a federal statute enacted in 1991 in response to widespread public outrage

about the proliferation of intrusive, nuisance telemarketing practices. See Mims v. Arrow Fin.
Servs., LLC, 132 8. Ct. 740, 745 (2012).

2. Upon information and belief, Defendants have jointly and severally
placed telemarketing calls to a telephone number Mr. and Mrs Aussieker had registered on
the national Do Not Call Registry without consent. As a result, Defendants are liable for

those calls.

 

 
o fF SN DB A FSF WD NPY =

NO N ND NO HPO KR KN HNO RO me wm mee me me
So AN KN DW FPF WHD NO §|§ DS CO FHF DAD HDR AW FBP WY NYO HH COC

 

Case 2:19-cv-00868-MCE-DB Document1 Filed 05/15/19 Page 2 of 30

PARTIES
3. Plaintiff Mark Aussieker is an individual and resident of the state of California.
4. Defendant Eric Nelson whose identity and address is not completely known to
the Plaintiff.
5. Defendant American Consumer Rights Organization, LLC is a Tennessee Non-

profit who registered its agent as American Consumer Rights Organization, LLC to be
served through its registered agent at 4636 LEBANON PIKE # 341 HERMITAGE, TN 37076

6. Defendant Roy Bruyette is an individual and the the manager of BRUYETTE
& ASSOCIATES, LLC who can be served at 3692 Okeechobee Circle Casselberry, FL 32707

7. Defendant of BRUYETTE & ASSOCIATES, LLC is Florida LLC who can
thru its agent Roy Bruyette at 3692 Okeechobee Circle Casselberry, FL 32707

8. Defendant BLS Tristar Consumer Group, an unknown business association
with an address of PO BOX 1070 Locust Grove, GA 30248.

Jurisdiction & Venue

9. The Court has federal question subject matter jurisdiction over these
TCPA claims. Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740 (2012).

10. Venue is proper pursuant to 28 U.S.C. § 1391 (b)(2) because the Plaintiff is
a resident of this district, which is where he received the illegal telemarketing calls that are
the subject of this lawsuit.

11. Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because a
substantial part of the events or omissions giving rise to the claims occurred within this
District.

12. | This Court has personal jurisdiction over the parties because Defendants

systematically and continually have conducted business in the State of California.

 

 
B WwW

Co Oo NN HN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00868-MCE-DB Document1 Filed 05/15/19 Page 3 of 30

Likewise, Plaintiff's rights were violated in the State of California and his claims arose out
of his contact with Defendants from California.
TCPA Background
13. TCPA Background In 1991, Congress enacted the TCPA to regulate the
explosive growth of the telemarketing industry. In so doing, Congress recognized that
“fulnrestricted telemarketing . . . can be an intrusive invasion of privacy [.]” Telephone
Consumer Protection Act of 1991, Pub. L. No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. §

227).

THE TCPA PROHIBITS TELEMARKETING CALLS TO NUMBERS LISTED ON THE
DO NOT CALL REGISTRY, UNLESS THE CALLER HAS THE RECIPIENT’S SIGNED,
WRITTEN CONSENT.

14. The national Do Not Call Registry allows consumers to register their telephone
numbers and thereby indicate their desire not to receive telephone solicitations at those
numbers. See 47 C.F.R. § 64.1200(c)(2). A listing on the Registry “must be honored
indefinitely, or until the registration is cancelled by the consumer or the telephone number is
removed by the database administrator.” Id.

15. The TCPA and implementing regulations prohibit the initiation of telephone
solicitations to residential telephone subscribers to the Registry. 47 U.S.C. § 227(c); 47
C.F.R. § 64.1200(c)(2).

16. | A person whose number is on the Registry, and who has received more than
one telephone call within any twelve-month period by or on behalf of the same entity in
violation of the TCPA, can sue the violator and seek statutory damages. 47 U.S.C. §
227(c)(5).

17. The TCPA provides a private cause of action to persons who receive calls

 

 
as

Case 2:19-cv-00868-MCE-DB Document1 Filed 05/15/19 Page 4 of 30

in violation of§ 227(c) or any regulation promulgated thereunder. 47 U.S.C. § 227(c)(5).

18. The regulations exempt from liability a caller who has obtained the
subscriber’s signed, written agreement to receive telephone solicitations from the caller. 47

C.F.R. § 64.1200(c)(2)(ii). That agreement must also include the telephone number to which

oOo So ~~ HD SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

the calls may be placed. Id.

19. The TCPA makes it unlawful "to initiate any telephone call to any
residential telephone line using an artificial or prerecorded voice to deliver a message
without the prior express consent of the called party, unless the call is initiated for
emergency purposes, is made solely pursuant to the collection of a debt owed to or
guaranteed by the United States, or is exempted by rule or order" of the Federal
Communication Commission ("FCC"). 47 U.S.C. § 227(b)(1)(B).

20. The TCPA provides a private cause of action to persons who receive calls in
violation of§ 227(b). 47 U.S.C. § 227(b)(3).

21. According to findings of the FCC, the agency vested by Congress with
authority to issue regulations implementing the TCPA, automated or prerecorded telephone
calls are a greater nuisance and invasion of privacy than live solicitation calls and can be
costly and inconvenient.

22. The FCC also recognizes that "wireless customers are charged for incoming
calls whether they pay in advance or after the minutes are used." In re Rules and

Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18 FCC Red. 14014,

 

 
WwW NN

wn

oO Oo NSN DBD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00868-MCE-DB Document1 Filed 05/15/19 Page 5 of 30

141151165 (2003).

23. The FCC requires “prior express written consent" for all autodialed or
prerecorded telemarketing robocalls to wireless numbers and residential lines. In
particular:[A] consumer's written consent to receive telemarketing robocalls must be signed
and be See Code of Federal Regulations, Title 47, Parts 40 to 60, at 425 (2017) (codifying a
Jtme 26, 2003 FCC order). sufficient to show that the consumer: (1) received clear and
conspicuous disclosure of the consequences of providing the requested consent, i.e., that
the consumer will receive future calls that deliver prerecorded messages by or on behalf of
a specific seller; and (2) having received this information, agrees unambiguously to
receive such calls at a telephone number the consumer designates. In addition, the written
agreement must be obtained without requiring, directly or indirectly, that the agreement be
executed as a condition of purchasing any good or service.

24. In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot.
Act of 1991, 27 FCC Red. 1830, 1844 ,i 33 (2012) (footnote and internal quotation marks
omitted). FCC regulations "generally establish that the party on whose behalf a solicitation
is made bears ultimate responsibility for any violations." In the Matter of Rules and
Regulations Implementing the Tel. Consumer Prot. Act of 1991, 1 O FCC Red. 12391,
12397 ii 13 (1995).

25. The FCC confirmed this principle in 2013, when it explained that "a seller ...
may be held vicariously liable under federal cOlmnon law principles of agency for
violations of either section 227(b) or section 227(c) that are committed by third-party
telemarketers." In the Matter of the Joint Petition Filed by Dish Network, LLC, 28 FCC

Red. 6574, 6574 ,r 1 (2013).

 
oOo Oo NSN DWN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00868-MCE-DB Document1 Filed 05/15/19 Page 6 of 30

Factual Allegations

26. Plaintiff MARK AUSSIEKER’s phone number ending in 8006 was added to the
Do Not Call list in February 2003.

27. PLAINTIFF does not have a “landline” and primarily uses his cell phone. There
is an “office phone” in the office.

28. Card Services is the bane of telemarketing calls for many consumers. These are
calls long since described by the FTC as fraudulent, misleading, and offering false promises and
exaggerated claims to consumers. These scams have taken place for years and continue to this
day with one minor adjustment, Lee from “account services” has replaced Rachel from “card
services”

29. Mr. Aussieker received multiple calls from a variety of spoofed caller ID's that
contained a pre-recorded message and were initiated using an automated telephone dialing
system. The calls purported to offer a zero interest rate credit card, but they ended up being for
debt settlement services of the above named entities and individuals.

30. To best of plaintiffs recollection, all of the calls promoted rates as low as Zero
percent and purported to be from a “licensed non-profit agency”

31. A voicemail left on May 9", 2019 was left from a “licensed non-profit agency”.
American Consumer Rights Organization is registered as a non-profit in the State of Tennessee.

32. The contract sent to Plaintiff is from American Consumer Rights Organization,
and the Erik Nelson claimed to have worked for ACRO.

33. | Most of the calls had a small delay of 3-4 seconds of dead air before the pre-
recorded message began indicating the calls were initiated using an ATDS. One of the

voicemails repeated itself the pre-recorded message twice. The Plaintiff recieved calls directly

 

 
 

&_ W

Co Oo SD

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00868-MCE-DB Document1 Filed 05/15/19 Page 7 of 30

from Erik Nelson (see Ex A, and B) The Plaintiff communicated with the defendants and gave

the name of "Mark Aussieker", this is the name reflected in the paperwork.

34.

Beginning in May of, 2019 DEFENDANTS undertook the misguided effort to

solicit Mark AUSSIEKER on his cellular phone.

 

 

 

 

 

 

 

 

35. During and/or in regard to the calls, Defendant knowingly and/or willfully:
o Called MARK AUSSIEKER’s cellular telephone without Plaintiff's prior express
consent or approval
o used an “automatic telephone dialing system” as defined by 47 U.S.C. § 227(a)(1)
to place its call to Plaintiff seeking to solicit its services.
o Defendant Failed to check Plaintiffs name and telephone number(s) on its Do-Not-
Call List
o Played a pre-recorded message where the plaintiff had to press a button to be
connected to a live operator.
o Manipulated the caller-id displayed to show telephone numbers that appeared to be
similar to plaintiffs own telephone number.
o A pause and pre-recorded message is indicative of the use of an autodialer.
Date (-07:00) | Time (-07:00) Phone # Type
Incoming
2-May-19 7:41 AM | (916) 705-2736 | call
Incoming
2-May-19 8:40 AM | (916) 705-4394 | call
Incoming
3-May-19 7:23 AM | (916) 705-1613 | call
Incoming
3-May-19 9:37 AM | (916) 705-2522 | call
Missed
3-May-19 11:28 AM | (916) 705-6957 | call
Incoming
3-May-19 8:22 AM | (916) 705-9945 | call
Incoming
6-May-19 8:03 AM | (916) 705-3012 | call

 

 

 

 

 

 

 

 
pp

Oo COC TI NHN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00868-MCE-DB Document1 Filed 05/15/19 Page 8 of 30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Incoming
6-May-19 1:44 PM | (916) 705-5171 | call
Incoming
7-May-19 9:13 AM | (916) 705-6050 | call
Incoming
8-May-19 7:40 AM | (916) 705-3670 | call
incoming
8-May-19 1:51 PM | (916) 705-8264 | call
Missed
9-May-19 9:22 AM | (916) 705-5862 | call
Incoming
9-May-19 12:28 PM | (916) 705-7680 | call
incoming
10-May-19 9:23 AM | (916) 705-2365 | call
incoming
10-May-19 8:14 AM | (916) 705-3674 | call
Incoming
10-May-19 8:29 AM | (844) 228-4869 | call
Missed
12-May-19 12:18 PM | (916) 705-1648 | call
incoming
13-May-19 2:19 PM | (916) 705-5987 | call
Incoming
13-May-19 10:04 AM | (916) 705-6593 | call
Incoming
13-May-19 10:56 AM | (763) 200-2179 | call
Incoming
13-May-19 10:54 AM | (888) 622-1629 | call
Incoming
13-May-19 10:46 AM | (800) 945-2000 | call
Incoming
13-May-19 10:34 AM | (800) 945-2000 | call
36. PLAINTIFFS never consented to receive these calls.
37. DEFENDANTS called 23 times. Plaintiff received multiple calls from

multiple spoofed working and non working caller ID's all designed to trick consumers into

picking up the phone by using false, misleading, and fraudulent caller ID's. These calls were

not related to an emergency purpose or any consent provided by the Plaintiff. The Plaintiff

alleges a total of 23 calls. On calls 22 and 23, Defendant manipulated its caller id to be from

“Chase card services”. The majority of the other calls were manipulate to real working

 

 
AO F&F WwW N

oO Oo SN NWN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00868-MCE-DB Document1 Filed 05/15/19 Page 9 of 30

numbers.

38. One call was from (916) 705-3674 to 916-705-8006 on 5/10/2019 and
contained a pre- recorded message and was initiated by an automated telephone dialing
as indicated by a brief delay of dead air when the call first connected. This call
contained a pre- recorded message which stated: " Hi, This is Lee from account services
calling in reference to your current credit card accounts. Thanks to the government's plan,
credit card interest rates are the lowest they've been in thirty years. This message is your
official notification that you have been approved by a license nonprofit agency to lower your
interest rates to as low as 0%, press 5 to speak ...”

39. The Plaintiff spoke with an unknown agent with a thick foreign accent who
claimed that he was with "account services" and could lower the Plaintiffs credit card rates
to 0%.

40. The 3674 number is a working number and is assigned to Mr. K** C****Y,
The number was picked specifically because it is very similar to the Plaintiffs actual phone
number of 8006 and is called "Neighborhood spoofing" designed to trick consumers into
picking up the call as it appears to be a local call. Upon further conversation with the
representative who had a thick foreign accent and sounded as if he was calling from
overseas, the Plaintiff was transferred live to a "verification" rep and then finally to an agent
who stated he was with ARCO, (American Consumer Rights Organization) The Plaintiff
gave agent his name in order to track and associate all future calls to these telemarketers. The
agents referred the Plaintiff to Erik Nelson, who said he was..

41. | Mr. Nelson sent a proposal to Mr. Aussieker email address where for a fee of
$2,971, Mr. Aussieker would stop paying his credit card and plaintiff would have his entire

debt discharged (See ex A).

 

 
 

na & Ww N

Co Oo SN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00868-MCE-DB Document1 Filed 05/15/19 Page 10 of 30

42. Mr. Nelson kept bugging Mr. Aussieker for immediately returning the
contract and called Mr. Aussieker 4 times. On one of the calls Mr. Nelson asked Mr.
Aussieker if he had just ordered a new card. Mr. Aussieker thought this was odd and called
his credit card company. Upon calling customer service, and prior to entering any
information, a message played “Are you calling in reference to your recently replaced card”.
Mr. Aussieker realized that Mr. Nelson had spoofed his caller id to pretend to be Plaintiff.

43. | MR. AUSSIEKER devised a plan whereby he would purchase his own 800
and create an IVR system, and tell Mr. Nelson that he had an additional credit card.
Thereafter he would give Mr. Nelson the 800 #. On May 13", Mr. Nelson fell for the plan
and called Plaintiffs 800#. Call records show two calls were placed to 800-368-4402 from

916-705-8006. These calls were not made by plaintiff.

 

 

 

 

 

View Calle
L. Search Criteria
me men From Qaie Te Dale Display Calls s¢
©) | 900-388-4402 - 1916545 8775 ‘eig0%s RE isnaenis | BE i Parinc Time vi

   

 

 

Asivanced Options
Gals Bore Than Calle Lees Than Cay fromm Number. Qatie te Mammen
22 miqutes iSominctes ] Poy we :

Anafytics

  

 

Total Calle, Minutes, & Cost |
Cater Origination Reports ;

 

 

 

 

 

 

 

 

 

 

Ad Campaign Cost/Ca

Cail Services.
Address Lookup : EY extended View
Cali Notification mais pid ' Bw %
Automated Reports. Oo Beetle time © Nummer J Lane: Caller Destination Mins Cost Wanglp :

 

 

SEPEE EY wey LOS YROW AAT... 890-288-4402 SIE-TDE-S00E = Avasiniver him CHE-EAEAT7S 81.7 $0.08 Cafier

 

 

 

 

 

DRASO1S 10.98.30 1... BOD-ISB-AHOT S18 705-6008 - Aussinkxer Mark PASESESTIE 1.0 | $0.07 Gaestinstion
seine esinaiersnemmennin scree eset i
Home { Retes | Teer f Bie Man] Seige ti: 38 CRORE, Babe AN Riggs Resasat

 

44, Plaintiffs are self-interested and have been recruited by the reward congress
has offered to them. See 47 U.S.C. § 227(b)(3), (c)(5) (providing for recovery of $1500 per
violation in case brought by consumer)

45. Mr. Aussieker’s concrete injury as it relates to the Spokeo decision is loss of

productivity for answering the call, decreased battery life, could not watch television while

10

 
nm BSB Ww WN

Oo fF “SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00868-MCE-DB Document1 Filed 05/15/19 Page 11 of 30

or use his cell phone while Defendant furthered his commercial interests, the nuisance of
receiving a telephone call and having to wait for the other party to pick up the phone,
defendants bothering him with unrequested solicitations, DEFENDANT tricking plaintiff
into answering the call by spoofing a phone number that was close to Plaintiffs.

46.

CAUSES OF ACTION

OUNT 1
(1* call - Violation of the Telephone Consumer Protection Act, 47 U.S.C.
§227(¢)(5)(B)

63. Plaintiff hereby incorporates, as if fully rewritten herein, all foregoing paragraphs.

64. Defendant’s own conduct and/or by the fact that others made those calls on its behalf ,
ignoring the Do-Not-Call List, as demonstrated by Defendant's Call to Plaintiffs cell
phone, violated 47 U.S.C.§227(c)(5\(B) and 47 C.F.R. §64.1200(d)(6) and, therefore,
Plaintiff is entitled to an award of statutory damages in the minimum amount of $500 for

this violation.

65. Defendant’s own conduct and/or by the fact that others made those calls on its behalf ,
in failing to check the numbers against a cell phone list constitutes a knowing and/or willful
violation of 47 U.S.C. §227(c)(5)(B) and 47 C.F.R. §64.1200(d)\(2) . Furthermore,

Defendant's conduct, in placing the Call to Plaintiff's cell phone, spoofing the caller id,

11

 

 
Ww NN

Ww

oO Oo NN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00868-MCE-DB Document1 Filed 05/15/19 Page 12 of 30

giving false name of the party calling , not disclosing the true name, telephone number and
address of the business constitutes a knowing and/or willful violation of 47
C.F.R.§64.1200(b)(2) and 47 C.F.R. §64.1200(d)(4) and therefore, Plaintiff is entitled to an

award of statutory treble damages in the amount of $1,500 for this violation.

OUNT2

(1* call - Violation of the Telephone Consumer Protection Act, 47 U.S.C.
§227(b)(1)(A) (iii) — Auto Dialer
66. Plaintiff hereby incorporates, as if fully rewritten herein, all foregoing paragraphs.
67. Defendant’s own conduct (b) by the fact that others made those calls on its behalf by
placing a Call to Plaintiff's cell phone using an automated dialing system, violated 47 C.F.R.

§ 64.1200(a)(2) and 47 U.S.C. § 227(b)(1)(A) iii) and, therefore, Plaintiff is entitled to an

award of statutory damages in the minimum amount of $500 for this violation.

68. As aresult of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227(b),
Plaintiff is entitled to an award of $1,500.00 in statutory damages, for each and every

violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3\(C).

COUNT 3

(1* call - Violation of the Telephone Consumer Protection Act, 47 U.S.C.

§227(b)(1)(A) (iii) — Pre recorded message
69. Plaintiff hereby incorporates, as if fully rewritten herein, all foregoing paragraphs.

70. Defendant’s own conduct (b) by the fact that others made those calls on its behalf by

placing a Call to Plaintiff's cell phone and playing a pre-recorded message, violated 47

12

 

 
 

 

mn S&F WwW WN

o fF NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00868-MCE-DB Document1 Filed 05/15/19 Page 13 of 30

C.F.R. § 64.1200(a)(2) and 47 U.S.C. § 227(b)(1)(A) (iii) and, therefore, Plaintiff is entitled

to an award of statutory damages in the minimum amount of $500 for this violation.

71. As aresult of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227(b),
Plaintiff is entitled to an award of $1,500.00 in statutory damages, for each and every

violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3\(C).

COUNT 4

Unlawful Recording and Intercepting of Communications against Defendants

1* call (Violation of California Penal Code § 632.7)

37. PLAINTIFF MARK AUSSIEKER incorporates each allegation set forth above as

if fully set forth herein and further alleges as follows.

38. Plaintiff participated in calls that he received while within the State of California and
that originated by and through defendants call centers. Plaintiff used a cellular telephone to
engage in those conversations. Plaintiff is informed and believes and on that ground alleges

that, at all relevant times,

39. Defendants and their vendor, had a policy and practice of using hardware and/or
software that enabled them to surreptitiously record and/or monitor conversations with

Plaintiff who used cellular or cordless telephones to receive calls from defendant.

40. Defendants and their vendor, had and followed a policy and practice of not disclosing
to Plaintiff that their cellular calls were recorded and/or monitored, Defendants and their

vendor, did not obtain, and could not have obtained, express or implied advance consent to
the recording or monitoring of those conversations. As a result, plaintiff had an objectively

reasonable expectation that their calls were not being recorded and/or monitored. That

13

 

 
nA & WW NN

oOo Oo DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00868-MCE-DB Document1 Filed 05/15/19 Page 14 of 30

expectation and its objective reasonableness arise, in part, from the objective offensiveness
of surreptitiously recording people’s conversations, the absence of even a simple pre-
recorded message as short as four simple words — “calls may be recorded” — and the ease
with which such a message could have been put in place. As the California Supreme Court
has stated, “in light of the circumstance that California consumers are accustomed to being
informed at the outset of a telephone call whenever a business entity intends to record the
call, it appears equally plausible that, in the absence of such an advisement, a California
consumer reasonably would anticipate that such a telephone call is not being recorded,
particularly in view of the strong privacy interest most persons have with regard to the
personal financial information frequently disclosed in such calls.” (See Kearney v. Salomon

Smith Barney (2006) 39 Cal. 4th 95.)

41. Defendants’ conduct as described above violated California Penal Code §
632.7(a).Under Penal Code § 637.2, Plaintiff are entitled to $5,000 in statutory damages per
violation, even in the absence of proof of actual damages, the amount deemed proper by the

California Legislature.

COUNTS

Unlawful Interception of Communications against Defendants

(Violation of California Penal Code § 632.7)

37. PLAINTIFF MARK AUSSIEKER incorporates each allegation set forth above as

if fully set forth herein and further alleges as follows.

38. Plaintiffs credit card company has associated his telephone number of 916-705-8006 to

plaintiffs account since plaintiff owns and controls that telephone number. Plaintiffs credit

14

 

 
 

 

> Ww WN

oO CO NN ND MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00868-MCE-DB Document1 Filed 05/15/19 Page 15 of 30

card has a feature where plaintiff can call an 800# and hear an automated report which
contains the current balance, date of last payment, credit line, available credit. The credit

card company uses the caller id to asscociate the caller to proper account.

39. Defendants and their vendor, had a policy and practice of using hardware and/or
software that enabled them to surreptitiously manipulate the caller id displayed to the

calling party.

40. Defendants and their vendor, had a policy and practice of using hardware and/or
software that enabled them to surreptitiously impersonate plaintiffs phone number and
would call plaintiffs credit card company and represent to plaintiffs credit card company

that plaintiff was calling from plaintiffs telephone number.

41. Defendants and their vendor, had a policy and practice of obtaining plaintiffs account
balance, date of last payment, credit line, available credit by impersonating plaintiff to

plaintiffs credit card company.

42. Defendants policy and practice to surreptitiously impersonate plaintiff as to learn the
contents of the report which was tranmistted over the phone lines, made willfully and
without the consent of all parties, in order or to learn the contents of the automated report of
current account status while the same is in transit or passing over any wires and that the
unauthorized connection made with the spoofed caller id violated California Penal Code §

631.

43. Defendants’ conduct as described above violated California Penal Code § 631.Under
Penal Code § 637.2, Plaintiff are entitled to $5,000 in statutory damages per violation, even
in the absence of proof of actual damages, the amount deemed proper by the California

Legislature

15

 
So S&S SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00868-MCE-DB Document1 Filed 05/15/19 Page 16 of 30

37.

38.

39.

40.

41.

 

Plaintiffs incorporate herein by reference the preceding paragraphs as if fully set
forth herein, and count against Erik Nelson, TRISTAR and BRUYETTE and

ASSOCIATES.

During all relevant times, BRUYETTE and ASSOCIATES. were independent

hired to get plaintiff to sign a contract that paid ACRO $7,596.

Plaintiff alerted BRUYETTE that Mr. Erik Nelson had been caught fraudulently
representing himself as Plaintiff to plaintiffs credit card company in order to steal

of plaintiffs account information.

Plaintiff BRUYETTE that the documents that they had requested Plaintiff to sign
furthered the over act. Plaintiff informed BRUYETTE that if Mr. Nelson was
willing to lie about his identity to a credit card company, he might be lying about

his company name.

Plaintiff also alerted BRUYETTE that there were problems with the verification of
authenticity on the forms that Plaintiff was asked to sign, like the exact same ip
address was the same on two separate documents, the physical address is not the
address on the Florida secretary of state website, it appeared that the electronic
signature account was being shared with VAZQUEZ Solutions, the verification
showed the signature package contained 17 pages, but only 8 were included, that
the document that was sent for signatures, would not need any signatures or

initials.

42. All that must be shown is that there was a single plan, that the alleged coconspirator

16

 

 
Oo Co YN BA Wn FP WO NNO

No NO NN NN WN NP PN PR NO Re RP Re Se Re RO eS elle ee
ao NAN BD wD FF WD NHN KF DB OC Oo NT DB UH BF WY NH KH OC

Case 2:19-cv-00868-MCE-DB Document1 Filed 05/15/19 Page 17 of 30

shared in the general conspiratorial objective, and that an overt act was committed in
furtherance of the conspiracy that caused injury to the complainant. BRUYETTE did not

respond to plaintiffs concerns and canceled the signature package.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests judgment against COLE RUUD-JOHNSON AND CV
VENTURES, LLC, jointly and severally for the following:

1. Leave to amend this Complaint to name additional DOESs as they are
identified and to conform to the evidence presented at trial;

2. A declaration that actions complained of herein by Defendants violate the
TCPA

3. An injunction enjoining Defendants and their affiliates and agents from
engaging in the unlawful conduct set forth herein;

4. An award of $1500 per call in statutory damages arising from the TCPA
intentional violations 47 U.S.C. §227(c)(5)(B) (calling someone on the do not call list)
jointly and severally against the corporation and individual for 23 calls.

5. An award of $1500 per call in statutory damages arising from the TCPA
intentional violations of 47 U.S.C. §227(b)(1)(A)(iii)(playing pre-recorded message)
jointly and severally against the corporation and individual for 23 calls.

6. An award of $1500 per call in statutory damages arising from the TCPA
intentional violations 47 U.S.C. §227(b)(1)(A)(iii) (using an auto dialer) jointly and

severally against the corporation and individual for 23 calls.

17

 

 

 

 
br WwW Ww

1g.

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00868-MCE-DB Document1 Filed 05/15/19 Page 18 of 30

7. An award of $5000 per violation in statutory damages arising from the
unlawful recording of calls (Penal code 632.7).

8. An award of $5000 per violation in statutory damages arising from the
learning of plaintiffs credit card balance information by pretending to be plaintiff.

9. An award to Mr. Aussieker of interest, costs. allowed by law and equity

10. Such further relief as the Court deems necessary, just, and proper.

Respectfully Submitted this 14th Day of May, 2019.

Certification and Closing Under Federal Rule of Civil Procedure 11, by signing below, I certify to
the best of my knowledge, information, and belief that this complaint: (1) is not being presented
for an improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.] agree to provide the Clerk’s Office with any changes to my address
where case-related papers may be served. I understand that my failure to keep a current address
on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: 14th Day of May, 2019

Signature of Plaintiff
Printed Name of Plaintiff Mark Aussieker At ll Nn

Date of signing: 14th Day of May, 2019
Signature of Plaintiff

 

18

 

 
DocuSign Envelope ID: 86210949-3D85-4900-BEFC-F6A98224E6DA

American Goasumer, Rights Organizations

May 10, 2019

Personal, Private & Confidential h “ -

Mark William Aussieker E. Xt by + A
8830 Olive Ranch Lane

Fair Oaks, CA 95628

 

Re: Service Agreement between American Consumer Rights Organization and Mark William
Aussieker.

Dear Mr. Aussieker,

Thank you for choosing our organization to assist you in connection with matters concerning the
validation of your unsecured debt, and various matters related thereto (the “Validation”). This document
confirms our agreement and establishes the scope and terms of our service. This signed document will
constitute a “Service Agreement” between you (the “Consumer’’?) and American Consumer Rights
Organization (““ACRO”).

WHEREAS, Consumer is the holder of those credit cards, accounts and/or debt to be validated that are |
itemized and set forth in exhibit “A” attached hereto (individually and collectively such items and accounts
being the debt to validate).

1. Scope of Service: Parties agree that, as of the date this Service Agreement is executed, Consumer
has engaged ACRO to assist Consumer in the following capacities:
(a) preparing documents to assist Consumer in securing necessary account information from third
parties;
(b) providing detailed analysis of related account documents submitted by Consumer;
(c) determining which Consumer debts can be validated and which Consumer debts cannot be
validated;
(d) reviewing Consumer file to develop necessary strategies for Consumer, and,
(e) utilizing best efforts to assist in resolving Consumer’s unvalidated debt.

Any activities other than those Services outlined above will be subject to additional fees that must be
approved by the Consumer prior to additional Services being rendered.

ACRO IS NOT A DEBT SETTLEMENT COMPANY NOR AN ADJUSTMENT SERVICE
COMPANY. ACRO DOES NOT OFFER DEBT ADJUSTMENT SERVICES AND DOES NOT
ENGAGE IN “DEBT NEGOTIATION” WITH CREDITORS. ACRO PROVIDES ONLY THE
SERVICES OUTLINED IN THIS SECTION 1 TO ESTABLISH WHICH DEBT CAN BE
VALIDATED BEFORE THEN USING ACRO’S BEST PROFESSIONAL EFFORTS TO ASSIST
CONSUMER IN RESOLVING CONSUMER’S OWN UNVALIDATED DEBT.

ACRO DOES NOT DIRECT CONSUMERS TO WITHHOLD PAYMENTS FROM CREDITORS.

Consumer(s) initials ACRO

This Agreement and all information contained herein is “Confidential” and may not be duplicated, forwarded,
published or distributed to any other person or entity.

Address: P.O. Box 1070, Locust Grove, GA 30248 | Phone: (888) 716-0454 rev032719

 
 

DocuSign Envelope ID: 86210949-3D85-4900-BEFC-F6A98224E6DA

American Geasumen Rights Organizations

ACRO DOES NOT SECURE CREDIT FOR CONSUMERS.

WHILE CONSUMERS MAY EXPERIENCE IMPROVEMENTS IN CREDIT HISTORY, CREDIT
SCORE OR CREDIT RATING, ACRO DOES NOT OFFER SUCH SERVICES AND
CONSUMERS SHOULD NOT ENGAGE ACRO TO ADDRESS ANY ISSUES RELEVANT TO
CREDIT HISTORY, CREDIT SCORE OR CREDIT RATING.

2. Consumer Obligations: Consumer agrees to the following:

A. Consumer agrees to maintain and send to ACRO, on a monthly basis, an accurate and complete
communications log detailing the name, telephone number, address, and nature of any
conversation that Consumer may have with any person or entity concerning the debt listed on
exhibit “A”.

B. Consumer agrees to communicate with ACRO concerning Consumer’s receipt of any
correspondence, mail, e-mail and/or any other communications concerning the debt, letters sent,
or any other matter concerning this Agreement.

C. CONSUMER AGREES (1) NOT TO INCREASE THEIR UNSECURED DEBT AND (ID) NOT
TO USE OR OTHERWISE INCREASE THE AMOUNTS PAYABLE IN CONNECTION
WITH ANY ACCOUNT and/or CREDIT CARD THAT IS LISTED ON EXHIBIT “A” UNTIL
THE EARLIER OF (a) TERMINATION OF THIS AGREEMENT or (b) THE DATE THAT
CONSUMER RECEIVES WRITTEN NOTICE FROM ACRO INFORMING CONSUMER
THAT CONSUMER MAY INCREASE THEIR UNSECURED DEBT and/or INCREASE THE
AMOUNTS PAYABLE IN CONNECTION WITH THE ACCOUNTS and/or CREDIT CARDS
LISTED ON EXHIBIT “A”.

D. Consumer agrees to immediately notify ACRO of any material changes to Consumer’s personal
life or any other changes that might affect ACRO’s ability to communicate with Consumer,
including but not limited to change of residence, job, telephone numbers, e-mail addresses or the
like.

E. Consumer agrees to immediately respond to ACRO’s letters, telephone calls, e-mails or any other
form of communications.

3. Term of Agreement: This Agreement will take effect when Agreement is signed by both parties and
will terminate upon the earlier of (i) eighteen (18) months following commencement or (ii) thirty (30)
days following the date Services are completed.

4, Fees, Costs, and Expenses: Upon execution of this Agreement, Consumer agrees to pay or hereby
represents that Consumer has paid a fee in the amount of $2,941.00 that is set out in the Fee appendix
to this agreement. (the “Fee”’). Consumer agrees to pay and understands and agrees that no services
will be performed until the Fee has been paid.

Consumer(s) initials ACRO

This Agreement and all information contained herein is “Confidential” and may not be duplicated, forwarded,
published or distributed to any other person or entity.

Address: P.O. Box 1070, Locust Grove, GA 30248 | Phone: (888) 716-0454 rev032719

 
DocuSign Envelope ID: 86210949-3D85-4900-BEFC-F6A98224E6DA

American Goasumer Rights: Organizations

5. Grounds to Terminate Agreement:

(a) Consumer may terminate this agreement at any time. If Consumer’s request is prior to the
expiration of the Term of Agreement, Consumer is not entitled to a refund of fees paid.

(b) ACRO may terminate this Agreement if, in ACRO’s sole good faith determination, (i) Consumer
has failed to fulfill any of Consumer’s obligations under this Agreement; (ii) Consumer has breached
any of Consumer’s warranties and/or representations hereunder; (iii) for good cause or (iv) any other
reason authorized by law to include if the client files bankruptcy. If this Agreement is terminated for
any reason set forth in this Section 5(b), ACRO shall not be required to refund any of fees paid.

6. Confidentiality: The parties acknowledge and agree that each will be given access to certain items of
Confidential Information (described below) to the other party, and that said Confidential Information
is revealed by one party (the “Disclosing Party’’) to the other party (the “Receiving Party’’) in strict
confidence solely for the purpose of facilitating the performance of this Agreement. Each party
acknowledges and agrees that, without prior written consent of the other, neither party may use or
disclose (to any person or entity that isn’t a party to this Agreement) such Confidential Information
in any manner at any time except as is reasonably necessary to further the purposes of this Agreement.
Each party agrees and acknowledges that, if a violation of any part (including this paragraph) of the

~ Agreement occurs or is threatened, such violation may cause irreparable harm to the offended party,
that the remedy at law for any such violation or threatened violation may be inadequate and that the
offended party shall be entitled to appropriate equitable relief, including, without limitation,
injunctive relief against the breach of any part (including this paragraph) of the Agreement. For
purposes of this Agreement, Confidential Information shall mean any proprietary information that is
marked or otherwise identified by the Disclosing Party as confidential. Confidential Information shall
also include information relating to each other’s finances and business practices, the terms and
conditions of this Agreement as well as the fact that the parties entered into this Agreement.
“Confidential Information” shall not include information that the Receiving Party can establish:
(a) was in the public domain at the time it was communicated to the Receiving Party by the Disclosing
Party;
(b) entered the public domain subsequent to the time it was communicated to the Receiving Party by
the Disclosing Party;
(c) was in the Receiving Party’s possession, free of any obligation of confidence, at the time it was
communicated to the Receiving Party by the Disclosing Party;
(d) was rightfully communicated to the Receiving Party by a third party, free of any obligation of
confidence, subsequent to the time it was communicated to the Receiving Party by the Disclosing
Party, or,
(e) was developed by employees or agents of the Receiving Party independently of any information
communicated to the Receiving Party by the Disclosing Party.

Consumer(s) initials ACRO

This Agreement and all information contained herein is “Confidential” and may not be duplicated, forwarded,
published or distributed to any other person or entity.

Address: P.O. Box 1070, Locust Grove, GA 30248 | Phone: (888) 716-0454 rev032719

 
DocuSign Envelope ID: 86210949-3D85-4900-BEFC-F6A98224E6DA

AmericanGepnsumenRights Organizations

7. Warranty and Representations: Consumer warrants and represents that:
(i) Consumer has the right, power and authority to enter into the Agreement and to hire ACRO to
render the Services;
(ii) all of the information and materials that Consumer furnishes or otherwise provides to ACRO is
true, accurate and do not contain any false information or information that was created by ACRO;
(iii) all of the information and materials that Consumer furnish or otherwise provides to ACRO was
prepared solely by Consumer without any assistance, mentoring or instructions by ACRO nor did
ACRO engage in any activities or otherwise ask Consumer any questions that caused Consumer to
change or otherwise alter the facts or circumstances that caused Consumer to enter into any validation
of debt;
(iv) the terms, conditions and existence of this Agreement are confidential;
(v) at all times after the execution of Agreement, Consumer agrees to complete, follow and otherwise
strictly comply (without change, alteration, amendment or the like) with each component, element
and phase ACRO’s directions, consultations, and/or instructions in a timely manner;
(vi) ACRO and Consumer are independent contracting parties, and nothing contained in this
Agreement shall be deemed to create a partnership, joint venture or agency relationship between
Consumer and ACRO; (vii) Consumer is not presently (nor has Consumer ever been at any time in
the past) either employed, contracted by or an agent or representative of any person or entity engaged
by, involved, associated or affiliated with (in any manner) the bank that issued the applicable credit
card or any person or entity that is associated with the validation of debt;
(viii) Consumer will not increase the debt associated with any of the credit cards or accounts listed
in Exhibit “A” hereto, and,
(ix) Consumer agrees that ACRO does not guarantee results for the Services rendered hereunder.

Consumer understands that the methods utilized by ACRO may have additional impact upon
Consumer credit card utilization. It is possible, that as a result of one or more of ACRO’s processes,
Consumer may surrender certain rights with respect to the credit card. Consumer may be unable to
request charge back of items on the card as a result of the various processes utilized by ACRO. This
is anatural result and part of the card holder agreement with the card issuer. Once a card is terminated,
no future charge backs may be honored or processed.

8. Complete Agreement: This Agreement contains the entire agreement of the parties with respect to
the subject matter addressed, and all prior understandings and agreements, whether written or oral,
between and among the parties relating to the subject matter of this Agreement are superseded by this
Agreement. This Agreement is the only understanding and agreement by and between the parties.
Each party specifically acknowledges, represents and warrants that they have not been induced to
sign this Agreement by any belief that the other will waive or modify provisions of this Agreement
in the future.

Consumer(s) initials ACRO

This Agreement and all information contained herein is “Confidential” and may not be duplicated, forwarded,
published or distributed to any other person or entity.

Address: P.O. Box 1070, Locust Grove, GA 30248 | Phone: (888) 716-0454 rev032719

 
DocuSign Envelope ID: 86210949-3D85-4900-BEFC-F6A98224E6DA

9.

10.

Il.

12.

13.

14.

15.

16.

17.

American Geasumer Rights Organizations

Assignment Disallowed: This Agreement may not be assigned or transferred by Consumer but may
be assigned by ACRO.

 

Changes to this Service Agreement: No change or modification of this Agreement will be valid
unless in writing and signed by the parties.

Severability: The invalidity of unenforceability of a particular provision of this Agreement will not
affect the other provisions hereof, and this Agreement will be construed in all respects as if such
invalid or unenforceable provisions were omitted.

No Waiver: Failure of either party to enforce any provision of this Agreement shall not constitute a
breach thereof and shall not constitute a waiver of either party’s right to enforce the other provisions
hereof.

Notices: Any written notices which either party shall desire to give to the other hereunder shall be
addressed to the applicable address set forth at the beginning of this Agreement until either party
gives the other party written notice of a new address. All notices shall be in writing and shall be
delivered by certified mail (return receipt requested), postage prepaid or by an established overnight
courier. The date of mailing shall be deemed the date of service (except in respect to notice of change
of address, which shall be effective upon receipt).

Choice of Law: This Agreement is entered into, governed by and construed in accordance with the
laws of the State of Tennessee. Any and all disputes will be resolved in the State of Tennessee.

Venue: Subject to the terms in Paragraph 16, any and all disputes shall be resolved in the Chancery
Court of Williamson County, Tennessee.

Arbitration: The ACRO and Consumer agree that any controversy or claim arising out of or relating
to the Agreement or breach thereof shall be settled solely by arbitration in accordance with the
Uniform Rules for Binding Arbitration in effect at the time of initiation of arbitration, and the
judgment rendered by the arbitrator may be entered in any court having jurisdiction thereof and shall
not be appealable.

Miscellaneous:
A. Other Debt: No earlier than one hundred twenty (120) days following the latter of (i) resolution of the
unvalidated Debt contemplated in the Agreement or (ii) termination of the Term of this Agreement,

Consumer may request that ACRO offer assistance with respect to the validation of Other Debt; provided,
however, that Consumer shall enter into a new agreement with ACRO with respect to such Other Debt.

Consumer(s) initials ACRO

This Agreement and all information contained herein is “Confidential” and may not be duplicated, forwarded,
published or distributed to any other person or entity.

Address: P.O. Box 1070, Locust Grove, GA 30248 | Phone: (888) 716-0454 rev032719

 
DocuSign Envelope ID: 86210949-3D85-4900-BEFC-F6A98224E6DA

American GensumenRights Organizations

B. Approved Credit Monitoring Service: Consumer understands that it is the Consumer’s responsibility
to maintain a membership in good standing with CCS’s credit monitoring services. Credit monitoring
must be paid via ACH or electronic check to CCS who is a completely separate company that is not
involved in ACRO’s debt validation program as described in this agreement. The cost of monitoring is
$20.00 per month for an individual or $35.00 per month for a couple.

IN WITNESS WHEREOPF, the parties have executed this Agreement as of this day and year first above

 

written
ACRO
By: Consumer’s Signature:
By: Consumer’s Signature:

 

 

An Authorized Signatory of ACRO Print Name:

 

 

 

 

Consumer(s) initials ACRO

This Agreement and all information contained herein is “Confidential” and may not be duplicated, forwarded,
published or distributed to any other person or entity.

Address: P.O. Box 1070, Locust Grove, GA 30248 | Phone: (888) 716-0454 rev032719

 
DocuSign Envelope ID: 86210949-3D85-4900-BEFC-F6A98224E6DA

American GeasumenRights Organizations

CREDIT CARD AUTHORIZATION FORM
Credit Care Type: o Visa oO MasterCard o AmericanExpress o Discover

Credit Card Number — 4246-3152-3967-3096
Expiration Date ~ 01/23

CVC Code - 346

Card Holder Name(s) — Mark Aussieker
Billing Address — 8830 Olive Ranch Lane

City / State / Zip — Fair Oaks, CA 95628

 

Payment

 

Date: 05/10/2019

 

Amount: $2,941.00

 

 

 

This authorization is to remain in full force and effect until a!l amounts payable to us are paid in full or until any
Agreement is terminated as provided above. Any termination by Consumer shall not be effective until we have
received written notification from the Consumer of his or her desire to terminate any Agreement. In the event that
we will terminate any Agreement for appropriate causes, we will provide written notice to you of termination.
Furthermore, if payments are not made by the scheduled due date, all services by will stop immediately and all
monies will be non-refundable.

THE CHARGE will Indicate, “BLS Tristar Consumer Gro” call 1-888-622-1629,

| also agree that | am responsible for 100% of the service fee.

1 understand and agree that services will be rendered upon execution of these documents and payment. In the event
that my credit or debit card issuing bank or entity disputes a transaction, without my prior consent, | agree to
immediately advise them to discontinue the dispute or charge back. | understand and agree that services will be
rendered upon execution of these documents and payment. In the event that my credit or debit card issuing bank or
entity disputes a transaction, without my prior consent, | agree to immediately advise them to discontinue the dispute
or charge back. As the card holder and Consumer, ! also understand and agree that the nature of the services is such
that completion of the agreed upon goals could require eight to ten months to complete. Accordingly, in the event of
any termination, for any reason, Consumer understands that company is entitled to a significant portion of any fee
charged as consideration for its time.

Account Holders’ Name _Mark William Aussieker
Print Name Consumer Signature

 

Date of Authorization 05/10/2019

Consumer(s) initials ACRO

This Agreement and all information contained herein is “Confidential” and may not be duplicated, forwarded,
published or distributed to any other person or entity.

Address: P.O. Box 1070, Locust Grove, GA 30248 | Phone: (888) 716-0454 rev032719

 
DocuSign Envelope 1D: 86210949-3D85-4900-BEFC-F6A98224E6DA

American GeasumenRights Organizations

 

 

 

 

 

 

 

 

 

 

 

 

 

FEE EXHIBIT
Merchant Card Number Fee charged
*BLS Tristar Consumer Gro 4246-3152-3967-3096 $2,941.00
Consumer(s) initials ACRO

This Agreement and all information contained herein is “Confidential” and may not be duplicated, forwarded,
published or distributed to any other person or entity.

Address: P.O. Box 1070, Locust Grove, GA 30248 | Phone: (888) 716-0454 rev032719

 
 

Case 2:19-cv-00868-MCE-DB Document1 Filed 05/15/19 Page 27 of 30

Certificate Of Completion

Envelope Id: 862109493D854900BEFCF6A98224E6DA
Subject: Please DocuSign: Mark William Aussieker Agreement.docx

Source Envelope:

Document Pages: 17
Certificate Pages: 4

AutoNav: Enabled

Envelopeld Stamping: Enabled

Signatures: 0
Initials: 0

Time Zone: (UTC-08:00) Pacific Time (US & Canada)

Status: Original
5/10/2019 9:01:39 AM

Signer Events
Mark William Aussieker

aussieker1@gmail.com

Security Level: Email, Account Authentication
(None)

Electronic Record and Signature Disclosure:
Accepted: 5/10/2019 9:04:51 AM
ID: d64ec760-741 1-4809-beea-2f248c5fdd42

In Person Signer Events
Editor Delivery Events _
Agent Delivery Events
intermediary Delivery Events
Certitied.Delivery Events
Carbon Copy Events
Witness Events

Notary Events

Envelope Summary Events

Envelope Sent
Certified Delivered

Payment Events.

Signature —

Sane

Hoider: Roy Bruyette

bruyetteassociates@gmail.com

Signature

_ Status

Status

Status

Status

‘Signature

Signature

‘Status

Hashed/Encrypted
Security Checked

Electronic Record and Signature Disclosure

- Status oe. 8 . e

"Timestamp |

‘
@ secures

Status: Delivered

Envelope Originator:

Roy Bruyette

3614 cuddleston court
Orlando, FL 32817
bruyetteassociates@gmail.com
IP Address: 108.188.77.100

Location: DocuSign

Sent: 5/10/2019 9:02:51 AM
Viewed: 5/10/2019 9:04:51 AM

: Timestamp S

Timestamp

Timestamp _

Timestamp _

Timestamp _

Timestamp _

Timestamp.

Timestamps |
5/10/2019 9:02:51 AM
5/10/2019 9:04:51 AM

_ Timestamps _

 
Electronic Record and Signature Disclosure created on: 5/26/2017 2:12:27 PM

Parties agreed to: Mark William Aussieker
Case 2:19-cv-00868-MCE-DB Document1 Filed 05/15/19 Page 28 of 30

CONSUMER DISCLOSURE

From time to time, Vazquez Solutions (we, us or Company) may be required by law to provide to
you certain written notices or disclosures. Described below are the terms and conditions for
providing to you such notices and disclosures electronically through the DocuSign, Inc.
(DocuSign) electronic signing system. Please read the information below carefully and
thoroughly, and if you can access this information electronically to your satisfaction and agree to
these terms and conditions, please confirm your agreement by clicking the 4€°I agreea€™ button
at the bottom of this document.

Getting paper copies

At any time, you may request from us a paper copy of any record provided or made available
electronically to you by us. You will have the ability to download and print documents we send
to you through the DocuSign system during and immediately after signing session and, if you
elect to create a DocuSign signer account, you may access them for a limited period of time
(usually 30 days) after such documents are first sent to you. After such time, if you wish for us to
send you paper copies of any such documents from our office to you, you will be charged a
$0.00 per-page fee. You may request delivery of such paper copies from us by following the
procedure described below.

Withdrawing your consent

If you decide to receive notices and disclosures from us electronically, you may at any time
change your mind and tell us that thereafter you want to receive required notices and disclosures
only in paper format. How you must inform us of your decision to receive future notices and
disclosure in paper format and withdraw your consent to receive notices and disclosures
electronically is described below.

Consequences of changing your mind

If you elect to receive required notices and disclosures only in paper format, it will slow the
speed at which we can complete certain steps in transactions with you and delivering services to
you because we will need first to send the required notices or disclosures to you in paper format,
and then wait until we receive back from you your acknowledgment of your receipt of such
paper notices or disclosures. To indicate to us that you are changing your mind, you must
withdraw your consent using the DocuSign 4€” Withdraw Consenta€™ form on the signing page
of a DocuSign envelope instead of signing it. This will indicate to us that you have withdrawn
your consent to receive required notices and disclosures electronically from us and you will no
longer be able to use the DocuSign system to receive required notices and consents electronically
from us or to sign electronically documents from us.

All notices and disclosures will be sent to you electronically

Unless you tell us otherwise in accordance with the procedures described herein, we will provide
electronically to you through the DocuSign system all required notices, disclosures,
authorizations, acknowledgements, and other documents that are required to be provided or

made available to you during the course of our relationship with you. To reduce the chance of
you inadvertently not receiving any notice or disclosure, we prefer to provide all of the required
notices and disclosures to you by the same method and to the same address that you have given
us. Thus, you can receive all the disclosures and notices electronically or in paper format through
the paper mail delivery system. If you do not agree with this process, please let us know as
described below. Please also see the paragraph immediately above that describes the
consequences of your electing not to receive delivery of the notices and disclosures

 
Case 2:19-cv-00868-MCE-DB Document1 Filed 05/15/19 Page 29 of 30

electronically from us.

How to contact Vazquez Solutions:

You may contact us to let us know of your changes as to how we may contact you electronically,
to request paper copies of certain information from us, and to withdraw your prior consent to
receive notices and disclosures electronically as follows:

To contact us by email send messages to: wilfredoamps @ gmail.com

To advise Vazquez Solutions of your new e-mail address
To let us know of a change in your e-mail address where we should send notices and disclosures
electronically to you, you must send an email message to us at wilfredoamps @ gmail.com and in
the body of such request you must state: your previous e-mail address, your new e-mail address.
We do not require any other information from you to change your email address..
In addition, you must notify DocuSign, Inc. to arrange for your new email address to be reflected
in your DocuSign account by following the process for changing e-mail in the DocuSign system.
To request paper copies from Vazquez Solutions
To request delivery from us of paper copies of the notices and disclosures previously provided
by us to you electronically, you must send us an e-mail to wilfredoamps @ gmail.com and in the
body of such request you must state your e-mail address, full name, US Postal address, and
telephone number. We will bill you for any fees at that time, if any.
To withdraw your consent with Vazquez Solutions
To inform us that you no longer want to receive future notices and disclosures in electronic
format you may:
i. decline to sign a document from within your DocuSign session, and on the subsequent
page, select the check-box indicating you wish to withdraw your consent, or you may;
il. send us an e-mail to wilfredoamps @ gmail.com and in the body of such request you
must state your e-mail, full name, US Postal Address, and telephone number. We do not
need any other information from you to withdraw consent.. The consequences of your
withdrawing consent for online documents will be that transactions may take a longer time
to process..

Required hardware and software

 

 

Operating Systems: WindowsA® 2000, WindowsA® XP, Windows
VistaA®; Mac OSA® X
Browsers: Final release versions of Internet ExplorerA®

6.0 or above (Windows only); Mozilla Firefox
2.0 or above (Windows and Mac); Safaria,,¢

 

 

 

3.0 or above (Mac only)

PDF Reader: AcrobatA® or similar software may be required
to view and print PDF files

Screen Resolution: 800 x 600 minimum

Enabled Security Settings: Allow per session cookies

 

 

 

 

** These minimum requirements are subject to change. If these requirements change, you will be
asked to re-accept the disclosure. Pre-release (e.g. beta) versions of operating systems and
browsers are not supported.

Acknowledging your access and consent to receive materials electronically

 
Case 2:19-cv-00868-MCE-DB Document1 Filed 05/15/19 Page 30 of 30

To confirm to us that you can access this information electronically, which will be similar to
other electronic notices and disclosures that we will provide to you, please verify that you were
able to read this electronic disclosure and that you also were able to print on paper or
electronically save this page for your future reference and access or that you were able to e-mail
this disclosure and consent to an address where you will be able to print on paper or save it for
your future reference and access. Further, if you consent to receiving notices and disclosures
exclusively in electronic format on the terms and conditions described above, please let us know
by clicking the 4€°I agreea€™ button below.

By checking the a€°T agreea€™ box, I confirm that:

¢ Ican access and read this Electronic CONSENT TO ELECTRONIC RECEIPT OF
ELECTRONIC CONSUMER DISCLOSURES document; and

¢ Ican print on paper the disclosure or save or send the disclosure to a place where I can
print it, for future reference and access; and

¢ Until or unless I notify Vazquez Solutions as described above, I consent to receive from
exclusively through electronic means all notices, disclosures, authorizations,
acknowledgements, and other documents that are required to be provided or made
available to me by Vazquez Solutions during the course of my relationship with you.

 
